USDC IN/ND case 2:19-cr-00020-TLS-JPK document 75 filed 09/02/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

 v.                                                  CAUSE NO.: 2:19-CR-20-3-TLS-JPK


 JULIO PERALTA


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Findings and Recommendation of the United States

Magistrate Judge [ECF No. 72], filed on June 28, 2020. The Defendant has waived objection to

the Findings and Recommendation.

       The Court finds that the change of plea conducted by video teleconference complies with

Section 15002(b)(2)(A) of the CARES Act. First, General Orders 2020-08 and 2020-20

authorized video conferencing for felony pleas under Federal Rule of Criminal Procedure 11,

finding that such hearings cannot be conducted in person without seriously jeopardizing public

health and safety as a result of the current COVID-19 pandemic.

       Second, the Court finds that the Defendant’s felony plea in this case cannot be delayed

without serious harm to the interests of justice due to Defendant’s desire to admit his guilt, plead

guilty, and proceed to sentencing in a timely manner and the government and public interest in

timely processing criminal matters.

       Finally, the Defendant consented to video teleconferencing after consultation with

counsel. See CARES ACT § 15002(b)(4). Prior to the July 27, 2020 Change of Plea Hearing, the

Defendant submitted a Consent to Appear by Video Teleconference [ECF No. 69], in which he

provided his consent for court proceedings to be conducted by video teleconference and

indicated that his consent was provided freely and voluntarily and that no threats or promises


                                                 1
USDC IN/ND case 2:19-cr-00020-TLS-JPK document 75 filed 09/02/20 page 2 of 2


were made to compel him to sign the form. Additionally, the Defendant orally consented to the

video hearing and waived his right to appear in person during the Change of Plea Hearing. See

ECF No. 70.

       The Court being duly advised, ADOPTS the Findings and Recommendation [ECF No.

72] in its entirety and ACCEPTS the recommended disposition. Subject to this Court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if

applicable and necessary, the plea of guilty to the offense charged in Count 1 of the Indictment is

hereby ACCEPTED, and the Defendant is adjudged GUILTY of the offense.

       The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

       SO ORDERED on September 2, 2020.

                                                s/ Theresa L. Springmann
                                                JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                 2
